Per Curiam:
This case is covered by the previous decisions of this court. The first replevin suit only determined the right of Deyoe to the possession of the organ at that time, and Avas not inconsistent with the right of Delano or Jamison to recover possession when the remainder of the purchase price *96was paid or tendered. This right was not one which would be forfeited by mere' neglect to pay by the day named. And if Deyoe could have a right to terminate it in that event, there was evidence from which the jury might infer, as they did, that he had waived it by seeking to collect the balance afterwards. On the main point in the case reference is made to Preston v. Whitney, 23 Mich., 260; Johnston v. Whittemore, 27 Mich., 463; Giddey v. Altman, 27 Mich., 209. There was sufficient evidence connecting the two plaintiffs in error with the detention, to warrant their being joined as defendants.
‘ The judgment is affirmed, with costs.